DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/22 has been entered.
 
Notice to Applicant
The following is a Non-Final Office action.  In response to Examiner’s Final Rejection of 3/23/22, Applicant, on 8/18/22, amended elected claims 11-31, 33-43. Claims 1-31, 33-43 are pending in this application, and elected claims 11-31, 33-43 have been rejected below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/22 and 7/11/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Subject Matter Eligibility
Claim 11 is viewed as eligible under 35 USC 101 when viewing the claim limitations in combination as being a practical application as improvement to another technology (computing technology) (MPEP 2106.05a) or meaningful application (MPEP 2106.05e). Claim 11 requires configuration of each plug-in module executed on a processor; interface to communicate with an external data sources; configuration applications to define the operation of the plug-in modules. Claim 23 requires configuration of each plug-in module executed on a plurality of processors; interface to communicate with an external data sources; plug-in services application applications executing on a different processing device for providing messages for analysis by the plug-in modules. Claim 31 requires configuration of each plug-in module executed on a plurality of processors; communicatively connecting the plug-in modules to different data sources within the process; and storing exception records created by analysis from the plug-in modules in an exception record database.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-19, 21-28, 31-39, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Duca ‘765 (US 2016/0334765) and Maturana (US 2014/0047107).
Concerning claim 11, Duca ‘765 discloses:
A quality review system for use in reviewing an operation of a process in a distributed manner (Duca ‘765 par 32 -  One or more operator stations 116 are coupled to the networks 112. The operator stations 116 represent computing or communication devices providing user access to the machine-level controllers 114, which could then provide user access to the controllers 106 (and possibly the sensors 102a and actuators 102b). As particular examples, the operator stations 116 could allow users to review the operational history of the sensors 102a and actuators 102b using information collected by the controllers 106 and/or the machine-level controllers 114.), comprising: 
a rules… that stores a plurality of rules, wherein each of the plurality of rules includes logic that identifies conditions associated with one or more exceptions within the process (Duca ‘765 – see par 49 - In order to support the generation of notifications related to a process control and automation system, the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians, or other components in the system). see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications; See par 81-82, FIG. 5A - The notification configuration service 534 stores notification-specific data, such as the event troll's frequency. Also, for user-interested events where mobile users have defined rules for notifications, the notification configuration service 534 is responsible for translating those rules into event component-specific and notification component-specific data).
Duca ‘765 discloses “registering” queries with the server (See par 49); “defining” rules or logic by product administrators (See FIG. 3, 5A, par 81-82 – see cylinder next to 534). The cylinder next to 534 often represents a database, but Duca ‘765 does not explicitly state it is a rules database for the notifications defined. Duca ‘765 also discloses one or more databases can be included (See par 43). However, Duca ‘765 does not explicitly disclose: a rules “database” that stores a plurality of rules, wherein each of the plurality of rules includes logic that identifies conditions associated with one or more exceptions within the process
Maturana discloses the limitation of rules “database” (Maturana par 58-59, FIG. 4 - collection services 414 can then compress the data and store the data in a compressed data file 422. Queue processing services 416 can read the compressed data file 422 and reference a message queuing database 420, which manages customer site configuration and subscription to the remote monitoring system. Based on configuration information in the message queuing database 420, push the data packet 320 to the cloud platform; par 60 - in addition to collection and migration of data, cloud agent 306 can also perform local analytics on the data prior to moving the data to the cloud platform. In another example, cloud agent 306 may be configured to aggregate data by combining related data from multiple sources. For example, data from multiple sensors measuring related aspects of an automation system can be identified and aggregated into a single cloud upload packet by cloud agent 306.)
Duca ‘765 in combination with Maturana discloses:
one or more plug-in modules executed on a processor, wherein each plug-in module includes, (Duca ‘765 – See par 50 – creation and configuration of at least one data access plug-in has specific knowledge on how to retrieve data from one or more source systems; See par 66, FIG. 3 - In other instances, a process control system or application 314 may be unable to provide this information to the mobile solution 302 itself, and a plug-in or other mechanism can be used with the process control system or application 314 to identify events and transmit information to the mobile solution 302; see par 76 - Information from various sources is provided to one or more plug-ins 512-514, each of which interacts with at least one data access service (DAS) 516);
a configuration memory that stores a configuration defining the operation of the plug-in module (Duca – See par 76, FIG. 5A - The plug-in 512 is designed to interact with the DYNAMO application. There could be multiple instances of the plug-in 512, such as one for each archiver and analyzer 504. Also, the multiple instances of the plug-in 512 could be configured in a single instance of a DAS 516, and the plug-in's configuration can be stored via the DAS 516. Each instance of the plug-in 512 can connect to and obtain events from the associated archiver and analyzer 504. The plug-in 514 is designed to fetch data from a plant historian 142, such as via OPC Historical Data Access (HDA); See par 53-55 – device 200 for event detection; includes memory 212; device 200 could be used in any other suitable system), 
a communication interface adapted to be communicatively connected to receive the configuration for the plug-in module (Duca ‘765 – par 43 -The database(s) associated with each level could store any suitable information associated with that level or one or more other levels of the system 100. For example, a historian 142 can be coupled to the network 136. The historian 142 could represent a component that stores various information about the system 100. The historian 142 could, for instance, store information used during production scheduling. par 74, FIG. 4 – mobile application 408 interacts with mobile services unit 406 via communication protocol or VPN; See FIG. 3, par 62 - As shown in FIG. 3, the context model 300 includes a mobile solution 302, which generally denotes at least part of the functionality of the notification server 144 and the application executed by the end-user devices 150; see par 80 - a notification context configuration unit 428 can be used to configure related information pertaining to an asset. For example, the notification context configuration unit 428 can receive an asset list from the plug-in 512 and a tag list from the plug-in 514 via the DAS 516. Users can map which tags are related to specific assets, and that information can be placed in a notification context store 530. When an event is raised for an asset, the mobile services unit 406 can use the information in the notification context store 530 to identify what additional contextual information should be provided to the end-user device(s) 150.)) and adapted to be communicatively connected to an external data source to receive data messages from the external data source (Duca ‘765 – See FIG. 3, par 66 - Once configured and placed into operation, the mobile solution 302 receives information about events from various sources, such as one or more process control systems or applications 314; in FIG. 3 “external system” 314; See FIG. 5D – communication and data from “historian- external 142”), and 
an execution engine that processes the data messages as defined by the configuration stored in the configuration memory during operation of the external data source (Duca ‘765 par 75, FIG. 5D - Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events and an event processor that generates processed events using the raw events. Each archiver and analyzer 504 also include an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics regarding the processed events. The configuration database 506 stores various information related to the application, such as a list of archivers, event types, and event collectors. Each analysis service 508 outputs published events to external components based on one or more filtering conditions.); and 
a configuration application that provides the configuration to the one or more plug-in modules via the communication interface of the one or more plug-in modules to define the operation of the one or more plug-in modules (Duca ‘765 par 49-50 – notification server 144 impalement detection component; includes configuration of at least one data access plug-in that has specific knowledge on how to retrieve data from one or more source systems and polling component holds configuration of events being looked for; par 74, FIG. 4 – mobile application 408 interacts with mobile services unit 406 via communication protocol or VPN; The mobile services unit 406 can also manage lists of notifications that particular users have received, manage read-receipts for notifications that are read or viewed on the users' end-user devices 150, and allow rules to be configured by the end-user devices 150; see par 76 - The plug-in 512 is designed to interact with the DYNAMO application. There could be multiple instances of the plug-in 512, such as one for each archiver and analyzer 504. See par 81 - The notification configuration unit 532 can be used by administrators to configure notifications for events, such as by configuring notifications for events generated for specific assets or for specific users. The configurations can be stored for use by the event processors in the application or system 314 and by the mobile notification unit 404.)
wherein the configuration application accesses a set of rules in the rules database and provides the accessed set of rules to be used by one of the plug-in modules to the one of the plug-in modules as part of the configuration of the one of the plug-in modules (Duca ‘765 – see par 75 – The configuration database 506 stores various information related to the application, such as a list of archivers, event types, and event collectors. Each analysis service 508 outputs published events to external components based on one or more filtering conditions; see par 77 -  The event troll 518 can process the events to determine which events satisfy rules or other logic, and events that do so are provided to other components for use in generating notifications. The event troll 518 can also use an event configuration to filter the events provided to the other components; see par 82 - the notification configuration service 534 is responsible for translating those rules into event component-specific and notification component-specific data), and 
wherein the execution engine of the one of the plug-in modules includes an exception engine that processes the data messages from the external data source using the set of rules to determine if an exception exists as defined by any of the set of rules (Duca ‘765 – see par 66 - a plug-in or other mechanism can be used with the process control system or application 314 to identify events and transmit information to the mobile solution 302. see par 75 -  In this example, one of the process control systems or applications 314 denotes the DYNAMO application. This application supports the use of one or more event collectors 502, one or more archivers and analyzers 504, a configuration database 506, one or more analysis services 508, and an archiver service 510. Each event collector 502 collects information defining events from an underlying source, such as via OLE for Process Control (OPC) or Open Database Connectivity (ODBC). Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events and an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics regarding the processed events. Each analysis service 508 outputs published events to external components based on one or more filtering conditions. 

    PNG
    media_image1.png
    761
    653
    media_image1.png
    Greyscale

see par 76 – Information from various sources is provided to one or more plug-ins 512-514, each of which interacts with at least one data access service (DAS) 516. The plug-in 512 is designed to interact with the DYNAMO application. There could be multiple instances of the plug-in 512, such as one for each archiver and analyzer 504).
Both Duca ‘765 and Maturana are analogous art as they are directed to configuring notifications from events in industrial process data (See Duca ‘765 Abstract; Maturana Abstract). Duca ‘765 discloses “registering” queries with the server (See par 49); “defining” rules or logic by product administrators (See FIG. 3, 5A, par 81-82 – see cylinder next to 534). The cylinder next to 534 often represents a database, but Duca ‘765 does not explicitly state it is a rules database for the notifications defined. Duca ‘765 also discloses one or more databases can be included (See par 43). Maturana improves upon Duca ‘765 by explicitly disclosing that the rules for configuring conditions for monitoring data from industrial systems is in a database (See par 58-60). One of ordinary skill in the art would be motivated to further include explicitly using a database to efficiently improve the access to defined conditions and the disclosure of “database” in Duca ‘765. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of configuring notifications from industrial process data in Duca to further explicitly define content for notifications in a database as disclosed in Maturana, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 23, Duca ‘765 discloses:
A distributed quality review system for use in reviewing the operation of a process in a distributed manner (Duca ‘765 par 32 -  One or more operator stations 116 are coupled to the networks 112. The operator stations 116 represent computing or communication devices providing user access to the machine-level controllers 114, which could then provide user access to the controllers 106 (and possibly the sensors 102a and actuators 102b). As particular examples, the operator stations 116 could allow users to review the operational history of the sensors 102a and actuators 102b using information collected by the controllers 106 and/or the machine-level controllers 114), comprising: 
one or more plug-in modules executed on different processors in different devices, wherein each plug-in module including (Duca ‘765 – See par 50 – creation and configuration of at least one data access plug-in has specific knowledge on how to retrieve data from one or more source systems; See par 52, FIG. 1 – control and automation system could any number of servers; See par 66, FIG. 3 – Once configured and placed into operation, the mobile solution 302 receives information about events from various sources, such as one or more process control systems or applications 314. In other instances, a process control system or application 314 may be unable to provide this information to the mobile solution 302 itself, and a plug-in or other mechanism can be used with the process control system or application 314 to identify events and transmit information to the mobile solution 302; See par 91 - As shown in FIG. 9, information associated with multiple events is received from multiple sources at step 902. This could include, for example, the event detection unit 402 obtaining event information from multiple process control systems or applications 314 and/or process historians 142. As a particular example, this could include one or more instances of the DAS 516 collecting event information from the plug-ins 512-514 (See FIG. 5A, bottom)), 
a configuration memory that stores a configuration defining the operation of the plug-in module, the configuration including a set of a rules including logic that identifies conditions associated with one or more exceptions within the process (Duca – see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications; See par 76 - The plug-in 512 is designed to interact with the DYNAMO application. There could be multiple instances of the plug-in 512, such as one for each archiver and analyzer 504. Also, the multiple instances of the plug-in 512 could be configured in a single instance of a DAS 516, and the plug-in's configuration can be stored via the DAS 516. Each instance of the plug-in 512 can connect to and obtain events from the associated archiver and analyzer 504. The plug-in 514 is designed to fetch data from a plant historian 142, such as via OPC Historical Data Access (HDA); See par 53-55 – device 200 for event detection; includes memory 212; device 200 could be used in any other suitable system);
a communication interface adapted to be communicatively coupled to an external data source to receive data messages from the external data source (Duca ‘765 – par 43 -The database(s) associated with each level could store any suitable information associated with that level or one or more other levels of the system 100. For example, a historian 142 can be coupled to the network 136. The historian 142 could, for instance, store information used during production scheduling and optimization. par 74, FIG. 4 – mobile application 408 interacts with mobile services unit 406 via communication protocol or VPN; See FIG. 3, par 66 - Once configured and placed into operation, the mobile solution 302 receives information about events from various sources, such as one or more process control systems or applications 314; in FIG. 3 “external system” 314; See FIG. 5D – communication and data from “historian- external 142), and 
an exception engine that processes the data messages in a manner defined by the configuration stored in the configuration memory during operation of the external data source and that processes the data within the data messages, including applying the set of rules to the data within the data messages to identify one or more exceptions within the process (Duca ‘765 – see par 49 - In order to support the generation of notifications related to a process control and automation system, the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems. see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications; See par 81-82, FIG. 5A - The notification configuration service 534 stores notification-specific data. Also, for user-interested events where mobile users have defined rules for notifications, the notification configuration service 534 is responsible for translating those rules into event component-specific and notification component-specific data).
Duca ‘765 discloses having archiver database and event troll 518 retrieving events that satisfy rules or other logic from data access services 516. It is unclear if the database/troll/services 516 stores just the exceptions or all of the data.
Maturana discloses the limitations:
“an exception engine” that processes the data messages in a manner defined by the configuration stored in the configuration memory during operation of the external data source and that processes the data within the data messages, including applying the set of rules to the data within the data messages to “identify” one or more exceptions within the process (Maturana par 56, FIG. 3 – data historian 304 can include alarm history; Fig 3 shows “DB” alarms live data; par 69 – cloud agent 306 has behavior assembly added to customer’s manifest for behavior defined for customer, and worker role; historical database or Alarms database 334 also used).
Duca in combination with Maturana disclose:
a plug-in services application executed on a different processing device than the one or more plug-in modules and communicatively connected to one or more of the external data sources and to the one or more plug-in modules (Duca ‘765 – See par 52, FIG. 1 – control and automation system could any number of servers; See par 66, FIG. 3 – Once configured and placed into operation, the mobile solution 302 receives information about events from various sources, such as one or more process control systems or applications 314. In other instances, a process control system or application 314 may be unable to provide this information to the mobile solution 302 itself, and a plug-in is used; See par 91 - As shown in FIG. 9, information associated with multiple events is received from multiple sources at step 902. This could include, for example, the event detection unit 402 obtaining event information from multiple process control systems or applications 314 and/or process historians 142), that receives the data messages from the external data sources and provides the data messages from the external data sources to the one or more plug-in modules for analysis by the one or more plug-in modules (Duca – see par 72 -  The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event. See par 76 - The plug-in 512 is designed to interact with the DYNAMO application. There could be multiple instances of the plug-in 512, such as one for each archiver and analyzer 504. Also, the multiple instances of the plug-in 512 could be configured in a single instance of a DAS 516, and the plug-in's configuration can be stored via the DAS 516. Each instance of the plug-in 512 can connect to and obtain events from the associated archiver and analyzer 504. The plug-in 514 is designed to fetch data from a plant historian 142, such as via OPC Historical Data Access (HDA); See par 53-55 – device 200 for event detection; includes memory 212; device 200 could be used in any other suitable system).
It would have been obvious to combine Duca ‘335 and Maturana for the same reasons as discussed with regards to claim 11, where an explicit storage/identification of exceptions is provided for some of the data.

Concerning independent claim 31, Duca ‘765 discloses:
A method of performing quality review for a process in a distributed manner (Duca ‘765 par 32 - One or more operator stations 116 are coupled to the networks 112. The operator stations 116 represent computing or communication devices providing user access to the machine-level controllers 114, which could then provide user access to the controllers 106 (and possibly the sensors 102a and actuators 102b). As particular examples, the operator stations 116 could allow users to review the operational history of the sensors 102a and actuators 102b using information collected by the controllers 106 and/or the machine-level controllers 114), comprising: 
creating one or more plug-in modules to be executed on different processors in different devices associated with the process (Duca ‘765 – See par 50 – creation and configuration of at least one data access plug-in has specific knowledge on how to retrieve data from one or more source systems; See par 52, FIG. 1 – control and automation system could any number of servers; See par 66, FIG. 3 – Once configured and placed into operation, the mobile solution 302 receives information about events from various sources, such as one or more process control systems or applications 314. In other instances, a process control system or application 314 may be unable to provide this information to the mobile solution 302 itself, and a plug-in or other mechanism can be used with the process control system or application 314 to identify events and transmit information to the mobile solution 302; see par 76 - Information from various sources is provided to one or more plug-ins 512-514, each of which interacts with at least one data access service (DAS) 516; See par 91 - As shown in FIG. 9, information associated with multiple events is received from multiple sources at step 902. This could include, for example, the event detection unit 402 obtaining event information from multiple process control systems or applications 314 and/or process historians 142. As a particular example, this could include one or more instances of the DAS 516 collecting event information from the plug-ins 512-514 (See FIG. 5A, bottom)), including storing a configuration for each of the plug-in modules in a configuration memory of the plug-in modules, wherein the configurations define the operation of the plug-in modules (Duca – See par 76 - The plug-in 512 is designed to interact with the DYNAMO application. There could be multiple instances of the plug-in 512, such as one for each archiver and analyzer 504. Also, the multiple instances of the plug-in 512 could be configured in a single instance of a DAS 516, and the plug-in's configuration can be stored via the DAS 516. Each instance of the plug-in 512 can connect to and obtain events from the associated archiver and analyzer 504. The plug-in 514 is designed to fetch data from a plant historian 142, such as via OPC Historical Data Access (HDA); See par 53-55 – device 200 for event detection; includes memory 212; device 200 could be used in any other suitable system), 
communicatively connecting the one or more plug-in modules to different data sources within the process (Duca ‘765 – See FIG. 3, par 62 - As shown in FIG. 3, the context model 300 includes a mobile solution 302, which generally denotes at least part of the functionality of the notification server 144 and the application executed by the end-user devices 150; see par 80 - a notification context configuration unit 428 can be used to configure related information pertaining to an asset. For example, the notification context configuration unit 428 can receive an asset list from the plug-in 512 and a tag list from the plug-in 514 via the DAS 516. Users can map which tags are related to specific assets, and that information can be placed in a notification context store 530. When an event is raised for an asset, the mobile services unit 406 can use the information in the notification context store 530 to identify what additional contextual information should be provided to the end-user device(s) 150) to receive data in data messages from the different data sources during operation of the process (Duca ‘765 – See FIG. 3, par 66 - Once configured and placed into operation, the mobile solution 302 receives information about events from various sources, such as one or more process control systems or applications 314; in FIG. 3 “external system” 314; See FIG. 5D – communication and data from “historian- external 142”); 
operating each of the one or more plug-in modules according to the configuration of the plug-in modules during operation of the process to analyze the data from the different data sources (Duca ‘765 par 75 - Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events and an event processor that generates processed events using the raw events. Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics regarding the processed events. The configuration database 506 stores various information related to the application, such as a list of archivers, event types, and event collectors. Each analysis service 508 outputs published events to external components based on one or more filtering conditions); 
using a set of rules defining one or more exceptions in the process to analyze data from the plug-in modules and creating one more exception records when data from the plug-in modules indicates the existence of an exception according to the set of rules (Duca ‘765 – see par 49 - In order to support the generation of notifications related to a process control and automation system, the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems. see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, and the contents of those notifications; See par 81-82, FIG. 5A - The notification configuration service 534 stores notification-specific data, such as the event troll's frequency. Also, for user-interested events where mobile users have defined rules for notifications, the notification configuration service 534 translates those rules into event component-specific and notification component-specific data); and 
storing the one or more exception records in an exception record… (Duca ‘765, FIG. 8 – “history” of events can be shown on user interface; See also par 77, FIG. 5A; each instance of the DAS 516 collects events and other information from one or more sources, such as via one or more plug-ins. For example, an event troll 518 can retrieve events from the DAS 516. The event troll 518 can process the events to determine which events satisfy rules or other logic, and events that do so are provided to other components for use in generating notifications), wherein:
creating the one or more plug-in modules includes storing a first sub-set of the set of rules in a first plug-in module of the one or more module (Duca ‘765 – see par 75 – The configuration database 506 stores various information related to the application, such as a list of archivers, event types, and event collectors. Each analysis service 508 outputs published events to external components based on one or more filtering conditions; see par 77 -  The event troll 518 can process the events to determine which events satisfy rules or other logic, and events that do so are provided to other components for use in generating notifications. The event troll 518 can also use an event configuration to filter the events provided to the other components; see par 82 - the notification configuration service 534 is responsible for translating those rules into event component-specific and notification component-specific data), and 
using the set of rules includes analyzing the data using the first sub-set of rules in the first plug-in module of the one or more plug-in modules to determine the existence of an exception (Duca see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications; see par 95 - Notifications are generated for at least some of the new events at step 912 and transmitted to mobile devices at step 914. This could include, for example, the mobile notification unit 404 using one or more rules to identify one or more users to receive a notification associated with each event. Each rule could identify the condition(s) to be met in order to satisfy the rule and the contents of a notification to be generated if the condition(s) is/are satisfied).
Duca ‘765 discloses having archiver database and event troll 518 retrieving events that satisfy rules or other logic from data access services 516. It is unclear if the database/troll/services 516 stores just the exceptions or all of the data.
Maturana discloses the limitations:
storing the one or more exception records in an exception record “database” (Maturana par 56, FIG. 3 – data historian 304 can include alarm history; Fig 3 shows “DB” alarms live data; par 69 – cloud agent 306 has behavior assembly added to customer’s manifest for behavior defined for customer, and worker role; historical database or Alarms database 334 also used).
It would have been obvious to combine Duca ‘335 and Maturana for the same reasons as discussed with regards to claim 11, where an explicit database is provided for some of the data.

	Concerning claim 12, Duca discloses:
The quality review system of claim 11, wherein the exception engine, upon identifying an exception based on one of the set of rules, creates an exception record for the determined exception and stores the exception record (Duca - See par 77 -  The event troll 518 can process the events to determine which events satisfy rules or other logic, and events that do so are provided to other components for use in generating notifications. The event troll 518 can also filter the events provided to the other components. See par 81-82, FIG. 5A - The notification configuration service 534 stores notification-specific data. Also, for user-interested events where mobile users have defined rules for notifications, the notification configuration service 534 is responsible for translating those rules into event component-specific and notification component-specific data).
Duca ‘765 discloses having archiver database and event troll 518 retrieving events that satisfy rules or other logic from data access services 516. It is unclear if the database/troll/services 516 stores just the exceptions or all of the data.
Maturana discloses the limitations:
and wherein the exception engine, upon identifying an exception based on one of the set of rules, creates an exception record for the determined exception and “stores” the exception record (Maturana par 56, FIG. 3 – data historian 304 can include alarm history; Fig 3 shows “DB” alarms live data; par 69 – cloud agent 306 has behavior assembly added to customer’s manifest for behavior defined for customer, and worker role; historical database or Alarms database 334 also used).
It would have been obvious to combine Duca ‘335 and Maturana for the same reasons as discussed with regards to claim 11, 23, and 31 above.

Concerning claim 13, Duca ‘765 discloses:
The quality review system of claim 12, further including an exception record… in a further computer device apart from the device executing the plug-in module (Duca ‘765 See par 52, FIG. 1 – control and automation system could any number of servers; See par 66, FIG. 3 – Once configured and placed into operation, the mobile solution 302 receives information about events from various sources, such as one or more process control systems or applications 314. See par 91 - As shown in FIG. 9, information associated with multiple events is received from multiple sources at step 902. This could include, for example, the event detection unit 402 obtaining event information from multiple process control systems or applications 314 and/or process historians 142), 
Duca ‘765 discloses having archiver database and event troll 518 retrieving events that satisfy rules or other logic from data access services 516. It is unclear if the database/troll/services 516 stores just the exceptions or all of the data.
Maturana discloses the limitations:
further including an exception record “database” in a further computer device apart from the device executing the plug-in module (Maturana par 56, FIG. 3 – data historian 304 can include alarm history; FIG. 3 shows “DB” alarms live data; par 69 – cloud agent 306 has behavior assembly added to customer’s manifest for behavior defined for customer, and worker role; historical database or Alarms database 334 also used).
Duca in combination with Maturana discloses:
and wherein the plug-in module communicates with the exception record database in the further computer device via the communication interface of the plug-in module to provide one or more exceptions determined by the one of the plug-in module to the exception record database for storage in the exception record database (Duca ‘765 par 75, FIG. 5D – Application 314 has … each archiver and analyzer 504 includes an archiver [see “archiver database in 504”] that maps information obtained by the associated collector from the underlying source's format into raw events and an event processor that generates processed events using the raw events. See par 76 - The plug-in 512 is designed to interact with the DYNAMO application. There could be multiple instances of the plug-in 512, such as one for each archiver and analyzer 504).
It would have been obvious to combine Duca ‘335 and Maturana for the same reasons as discussed with regards to claim 11, 23, and 31 above.

Concerning claim 14, Duca ‘335 in combination with Maturana discloses:
The quality review system of claim 11, wherein the plug-in module is a first plug-in module of the one or more plug-in modules, the quality review system further including a second exception engine located in a further computer device apart from the computer devices executing the one or more plug-in modules, and wherein the execution engine of a second plug-in module of the one or more plug-in modules uses the rules in the configuration of the second plug-in module to process the data in the data messages and sends the processed data to the second exception engine in the further computer device via the communication interface of the second plug-in modules (Duca ‘765 par 75 - Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events and an event processor that generates processed events using the raw events. Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics regarding the processed events. The configuration database 506 stores various information related to the application, such as a list of archivers, event types, and event collectors. Each analysis service 508 outputs published events to external components based on one or more filtering conditions; Maturana par 56, FIG. 3 – data historian 304 can include alarm history; FIG. 3 shows “DB” alarms live data; par 69 – cloud agent 306 has behavior assembly added to customer’s manifest for behavior defined for customer, and worker role; historical database or Alarms database 334 also used).
It would have been obvious to combine Duca ‘335 and Maturana for the same reasons as discussed with regards to claim 11, 23, and 31 above.

	Concerning claim 15, Duca in combination with Maturana discloses:
The quality review system of claim 14, wherein the second execution engine of the second plug-in module reads the data in the data messages and sends some of the data within the data messages to the second exception engine in the further computer device (Duca par 76 - Information from various sources is provided to one or more plug-ins 512-514, each of which interacts with at least one data access service (DAS) 516. The plug-in 512 is designed to interact with the DYNAMO application. There could be multiple instances of the plug-in 512, such as one for each archiver and analyzer 504. Each instance of the plug-in 512 can connect to and obtain events from the associated archiver and analyzer 504. The plug-in 514 is designed to fetch data from a plant historian 142. par 77 - Each instance of the DAS 516 collects events and other information from one or more sources, such as via one or more plug-ins. Each instance of the DAS 516 also makes the collected events and other information available to other components.).

Concerning claim 16, Duca in combination with Maturana discloses:
The quality review system of claim 11, wherein the configuration of one of the plug-in modules includes information on the data to receive in the data messages from the external data source connected to the one of the plug-in modules (Duca par 75 – 
Each event collector 502 collects information defining events from an underlying source, such as via OLE for Process Control (OPC) or Open Database Connectivity (ODBC). Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events and an event processor that generates processed events using the raw events. Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics regarding the processed events. par 76 - Also, the multiple instances of the plug-in 512 could be configured in a single instance of a DAS 516, and the plug-in's configuration can be stored via the DAS 516. par 77 - Each instance of the DAS 516 collects events and other information from one or more sources, such as via one or more plug-ins. An event troll 518 can retrieve events from the DAS 516. In some embodiments, the DAS 516 emits detected events to the event troll 518 in response to the call. The event troll 518 can process the events to determine which events satisfy rules or other logic, and events that do so are provided to other components for use in generating notifications. The event troll 518 can also use an event configuration to filter the events provided to the other components).
	Claim 27 recites similar limitations and is rejected for the same reasons.

Concerning claim 17, Duca in combination with Maturana discloses:
The quality review system of claim 11, wherein the configuration of one of the plug-in modules includes information on the data to be requested from the external data source connected to the one of the plug-in modules (Duca par 76 - Also, the multiple instances of the plug-in 512 could be configured in a single instance of a DAS 516, and the plug-in's configuration can be stored via the DAS 516. Each instance of the plug-in 512 can connect to and obtain events from the associated archiver and analyzer 504. The plug-in 514 is designed to fetch data from a plant historian 142, such as via OPC Historical Data Access (HDA); see FIG. 5D – “historian-external” = plant historian 142).

	Concerning claim 18, Duca in combination with Maturana discloses:
The quality review system of claim 11, wherein the configuration of one of the plug-in modules includes information on how to request data in the data messages from the external data source connected to the one of the plug-in modules (Duca see par 49 - the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians, or other components in the system)).
To any extent Duca doesn’t disclose, Maturana also discloses (Maturana par 85, FIG. 12 - cloud storage 1224 can contain a vast amount of real-time and historical data from many disparate sources. Migrating this data to the cloud affords an opportunity to perform remote analysis on these large and disparate data sets. To this end, cloud platform 1220 includes a framework for performing agent-based analytics on the data placed in cloud storage 1224. For example, one or more of the cloud-based agents 1202 can push an on-premise request for local analytics to the on-premise cloud agent 1212. In response, the on-premise cloud agent 1212 can perform the requested analytics locally at the plant facility 1222 and return a result to the cloud-side agents 1202.)
It would have been obvious to combine Duca ‘335 and Maturana for the same reasons as discussed with regards to claim 11. In addition, Maturana improves upon Duca obtaining information from other sources by explicitly stating “requests” can be made to a cloud server external source for specific analytics.

Concerning claim 19, Duca in combination with Maturana discloses:
The quality review system of claim 11, wherein the configuration of one of the plug-in modules includes information on how to communicate with the external data source to receive data messages from the external data source (Duca see par 75 - FIGS. 5A through 5D illustrate additional details of an example implementation of the system model 400. In this example, one of the process control systems or applications 314 denotes the DYNAMO application from HONEYWELL INTERNATIONAL INC. This application supports the use of one or more event collectors 502, one or more archivers and analyzers 504, a configuration database 506, one or more analysis services 508, and an archiver service 510).
To any extent Duca doesn’t disclose, Maturana also discloses (Maturana see par 61 - cloud agent 306 may also transform a specified subset of the industrial data from a first format to a second format in accordance with a requirement of a cloud-based analysis application. For example, a cloud-based reporting application may require measured values in ASCII format. Accordingly, cloud agent 306 can convert a selected subset of the gathered data from floating point format to ASCII prior to pushing the data to the cloud platform for storage and processing. Converting the raw data at the industrial device before uploading to the cloud, rather than requiring this transformation to be performed on the cloud, can reduce the amount of processing load on the cloud side).
It would have been obvious to combine Duca ‘335 and Maturana for the same reasons as discussed with regards to claim 11. In addition, Maturana improves upon Duca obtaining information from other sources by explicitly stating “requests” can be made to a cloud server external source for specific analytics.

Concerning claim 21, Duca in combination with Maturana discloses:
The quality review system of claim 11, wherein one of the one or more plug-in modules is located in a server device within a process control system (Duca  see par 76 - Information from various sources is provided to one or more plug-ins 512-514, each of which interacts with at least one data access service (DAS) 516. The plug-in 512 is designed to interact with the DYNAMO application. There could be multiple instances of the plug-in 512, such as one for each archiver and analyzer 504. Also, the multiple instances of the plug-in 512 could be configured in a single instance of a DAS 516, and the plug-in's configuration can be stored via the DAS 516; see par 85 - Also, various components in FIGS. 4 and 5A through 5D (such as components 402-406) could be implemented using a common device, or at least some of those components could be implemented using different devices.).

Concerning claim 22, Duca in combination with Maturana discloses:
The quality review system of claim 11, further including a plug-in services application communicatively connected to one or more of the external data sources and to the one or more plug-in modules and that receives the data messages from the external data sources and provides the data messages from the external data sources to the one or more plug-in modules (Duca – see par 50 - the detection component can be implemented in two parts. The first part can represent at least one general data access element that has the ability to retrieve data from one or more source systems. This can be done in a variety of ways, such as through the creation and configuration of at least one data access plug-in that has specific knowledge on how to retrieve data from one or more source systems. Note that if needed or desired, multiple data access plug-ins could be used to retrieve data from multiple source systems; see par 66 - In other instances, a process control system or application 314 may be unable to provide this information to the mobile solution 302 itself, and a plug-in or other mechanism can be used with the process control system or application 314 to identify events and transmit information to the mobile solution 302).

Concerning claim 24, Duca in combination with Maturana discloses:
The distributed quality review system of claim 23, further including, 
a rules… that stores the set of rules, wherein each of the rules includes the logic that identifies the conditions associated with the one or more exceptions within the process (Duca ‘765 – see par 49 - In order to support the generation of notifications related to a process control and automation system, the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians, or other components in the system). see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications; See par 81-82, FIG. 5A - The notification configuration service 534 stores notification-specific data, such as the event troll's frequency. Also, for user-interested events where mobile users have defined rules for notifications, the notification configuration service 534 is responsible for translating those rules into event component-specific and notification component-specific data).
Duca ‘765 discloses “registering” queries with the server (See par 49); “defining” rules or logic by product administrators (See FIG. 3, 5A, par 81-82 – see cylinder next to 534). The cylinder next to 534 often represents a database, but Duca ‘765 does not explicitly state it is a rules database for the notifications defined. Duca ‘765 also discloses one or more databases can be included (See par 43). However, Duca ‘765 does not explicitly disclose: a rules “database” that stores a plurality of rules, wherein each of the plurality of rules includes logic that identifies conditions associated with one or more exceptions within the process
Maturana discloses the limitation of rules “database” (Maturana par 58-59, FIG. 4 - collection services 414 can then compress the data and store the data in a compressed data file 422. Queue processing services 416 can read the compressed data file 422 and reference a message queuing database 420, which manages customer site configuration and subscription to the remote monitoring system. Based on configuration information in the message queuing database 420, queue processing services 416 push the data packet 320 to the cloud platform; par 60 - in addition to collection and migration of data, cloud agent 306 can also perform local analytics on the data prior to moving the data to the cloud platform. For example, data from multiple sensors measuring related aspects of an automation system can be identified and aggregated into a single cloud upload packet by cloud agent 306.)
Duca ‘765 in combination with Maturana discloses:
a configuration application that access the rules database and that uses one or more rules within the rules database to create the one or more plug-in modules (Duca ‘765 par 74, FIG. 4 – mobile application 408 interacts with mobile services unit 406 via communication protocol or VPN; The mobile services unit 406 can also manage lists of notifications that particular users have received, manage read-receipts for notifications that are read or viewed on the users' end-user devices 150, and allow rules to be configured by the end-user devices 150; see par 76 - The plug-in 512 is designed to interact with the DYNAMO application. There could be multiple instances of the plug-in 512, such as one for each archiver and analyzer 504. Also, the multiple instances of the plug-in 512 could be configured in a single instance of a DAS 516, and the plug-in's configuration can be stored via the DAS 516. See par 81 - The notification configuration unit 532 can be used by administrators to configure notifications for events, such as by configuring notifications for events generated for specific assets or for specific users. The configurations can be stored for use by the event processors in the application or system 314 and by the mobile notification unit 404).

Concerning claim 25, Duca in combination with Maturana discloses:
The distributed quality review system of claim 24, wherein the configuration application access the set of rules in the rules database and provides the accessed set of rules to be used by one of the plug-in modules to the one of the plug-in modules as part of the configuration of the one of the plug-in modules (Duca ‘765 – see par 75 – The configuration database 506 stores various information related to the application, such as a list of archivers, event types, and event collectors. Each analysis service 508 outputs published events to external components based on one or more filtering conditions. Each analysis service 508 outputs published events to external components based on one or more filtering conditions. see par 76 – Information from various sources is provided to one or more plug-ins 512-514, each of which interacts with at least one data access service (DAS) 516.)

Concerning claim 26, Duca in combination with Maturana discloses:
The distributed quality review system of claim 23, wherein the configuration of the one or more plug-in modules defines an exception record database to which the one or more of the plug-in modules communicates indications of exceptions detected by the one or more plug-in modules (Duca ‘765 See par 52, FIG. 1 – control and automation system could any number of servers; See par 91 - As shown in FIG. 9, information associated with multiple events is received from multiple sources at step 902. This could include, for example, the event detection unit 402 obtaining event information from multiple process control systems or applications 314 and/or process historians 142; par 75, FIG. 5D – Application 314 has … each archiver and analyzer 504 includes an archiver [see “archiver database in 504”] that maps information obtained by the associated collector from the underlying source's format into raw events and an event processor that generates processed events using the raw events. See par 76 - The plug-in 512 is designed to interact with the DYNAMO application. There could be multiple instances of the plug-in 512, such as one for each archiver and analyzer 504).
Duca ‘765 discloses having archiver database and event troll 518 retrieving events that satisfy rules or other logic from data access services 516. It is unclear if the database/troll/services 516 stores just the exceptions or all of the data.
Maturana discloses the limitations:
further including an exception record “device” [which in 112a rejection above is treated as “database” in light of lack of explanation of how it is a device] in a further computer device apart from the device executing the one of the plug-in modules (Maturana par 56, FIG. 3 – data historian 304 can include alarm history; FIG. 3 shows “DB” alarms live data; par 69 – cloud agent 306 has behavior assembly added to customer’s manifest for behavior defined for customer, and worker role; historical database or Alarms database 334 also used).
It would have been obvious to combine Duca ‘335 and Maturana for the same reasons as discussed with regards to claim 31.

Concerning claim 28, Duca in combination with Maturana discloses:
The distributed quality review system of claim 23, wherein the configuration of the one or more of the plug-in modules includes information on the data to be accessed from the plug-in services application (Duca par 76 - Also, the multiple instances of the plug-in 512 could be configured in a single instance of a DAS 516, and the plug-in's configuration can be stored via the DAS 516. Each instance of the plug-in 512 can connect to and obtain events from the associated archiver and analyzer 504. The plug-in 514 is designed to fetch data from a plant historian 142, such as via OPC Historical Data Access (HDA); see FIG. 5D – “historian-external” = plant historian 142).

Concerning claim 33, Duca in combination with Maturana discloses:
The method of performing quality review for a process in a distributed manner of claim 31, wherein creating the one or more plug-in modules includes storing a sub-set of the set of rules in each of the plug-in modules and wherein using the set of rules to analyze the data from the plug-in modules includes analyzing the data from the data sources at the plug-in modules (Duca par 77 -  Each instance of the DAS 516 collects events and other information from one or more sources, such as via one or more plug-ins. Each instance of the DAS 516 also makes the collected events and other information available to other components. For example, an event troll 518 can retrieve events from the DAS 516. The event troll 518 can process the events to determine which events satisfy rules or other logic, and events that do so are provided to other components for use in generating notifications. The event troll 518 can also use an event configuration to filter the events provided to the other components. ) using the sub-set of rules at the plug-in modules to determine the existence of an exception (Duca see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications; see par 95 - Notifications are generated for at least some of the new events at step 912 and transmitted to mobile devices at step 914. This could include, for example, the mobile notification unit 404 using one or more rules to identify one or more users to receive a notification associated with each event. Each rule could identify the condition(s) to be met in order to satisfy the rule and the contents of a notification to be generated if the condition(s) is/are satisfied).

Concerning claim 34, Duca in combination with Maturana discloses:
The method of performing quality review for a process in a distributed manner of claim 31, further including storing a plug-in services application on a different processing device than the processing devices (Duca ‘765 – See par 52, FIG. 1 – control and automation system could any number of servers; See par 66, FIG. 3 – Once configured and placed into operation, the mobile solution 302 receives information about events from various sources, such as one or more process control systems or applications 314. In other instances, a process control system or application 314 may be unable to provide this information to the mobile solution 302 itself, and a plug-in is used; See par 91 - As shown in FIG. 9, information associated with multiple events is received from multiple sources at step 902. This could include, for example, the event detection unit 402 obtaining event information from multiple process control systems or applications 314 and/or process historians 142) that execute the plug-in modules and communicatively connecting the plug-in modules to the external data sources via the plug-in services application (Duca – see par 72 -  The event detection unit 402 could also receive the information from plug-ins or other data collection components in or associated with the process control systems or applications 314 at specified intervals, in response to triggering events, or at other times. See par 76 - The plug-in 512 is designed to interact with the DYNAMO application. There could be multiple instances of the plug-in 512, such as one for each archiver and analyzer 504. Also, the multiple instances of the plug-in 512 could be configured in a single instance of a DAS 516, and the plug-in's configuration can be stored via the DAS 516. The plug-in 514 is designed to fetch data from a plant historian 142, such as via OPC Historical Data Access (HDA); See par 53-55 – device 200 for event detection; includes memory 212; device 200 could be used in any other suitable system).

Concerning claim 35, Duca in combination with Maturana discloses:
The method of performing quality review for a process in a distributed manner of claim 31, further including storing a set of configuration rules in a rules… , and creating each of the plug-in modules using the set of configuration rules in the rules … (Duca ‘765 – see par 49 - the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems. see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. See par 81-82, FIG. 5A - The notification configuration service 534 stores notification-specific data. Also, for user-interested events where mobile users have defined rules for notifications, the notification configuration service 534 is responsible for translating those rules into event component-specific and notification component-specific data; See par 76-77 - Each instance of the plug-in 512 can connect to and obtain events from the associated archiver and analyzer 504. The plug-in 514 is designed to fetch data from a plant historian 142, such as via OPC Historical Data Access (HDA). [0077] Each instance of the DAS 516 collects events and other information from one or more sources, such as via one or more plug-ins. Each instance of the DAS 516 also makes the collected events and other information available to other components. For example, an event troll 518 can retrieve events from the DAS 516. The event troll 518 can process the events to determine which events satisfy rules or other logic, and events that do so are provided to other components for use in generating notifications. The event troll 518 can also use an event configuration to filter the events provided to the other components.).
Duca ‘765 discloses “registering” queries with the server (See par 49); “defining” rules or logic by product administrators (See FIG. 3, 5A, par 81-82 – see cylinder next to 534). The cylinder next to 534 often represents a database, but Duca ‘765 does not explicitly state it is a rules database for the notifications defined. Duca ‘765 also discloses one or more databases can be included (See par 43). However, Duca ‘765 does not explicitly disclose: a rules “database” that stores a plurality of rules, wherein each of the plurality of rules includes logic that identifies conditions associated with one or more exceptions within the process
Maturana discloses the limitation of rules “database” (Maturana par 58-59, FIG. 4 - collection services 414 can then compress the data and store the data in a compressed data file 422. Queue processing services 416 can read the compressed data file 422 and reference a message queuing database 420, which manages customer site configuration and subscription to the remote monitoring system. Based on configuration information in the message queuing database 420, queue processing services 416 package the compressed data file 422 into a data packet and push the data packet 320 to the cloud platform; par 60 - in addition to collection and migration of data, cloud agent 306 can also perform local analytics on the data prior to moving the data to the cloud platform. In another example, cloud agent 306 may be configured to aggregate data by combining related data from multiple sources. For example, data can be identified and aggregated into a single cloud upload packet by cloud agent 306.)
It would have been obvious to combine Duca ‘335 and Maturana for the same reasons as discussed with regards to claim 11.

Concerning claim 36, Duca in combination with Maturana discloses:
The method of performing quality review for a process in a distributed manner of claim 35, wherein the configuration rules in the rules database define the manner in which each plug-in module processes data from an external data source (Duca par 75 - Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events and an event processor that generates processed events using the raw events. par 76 - Also, the multiple instances of the plug-in 512 could be configured in a single instance of a DAS 516, and the plug-in's configuration can be stored via the DAS 516. par 77 - Each instance of the DAS 516 collects events and other information from one or more sources, such as via one or more plug-ins.. The event troll 518 can process the events to determine which events satisfy rules or other logic, and events that do so are provided to other components for use in generating notifications. The event troll 518 can also use an event configuration to filter the events provided to the other components).

Concerning claim 37, Duca in combination with Maturana discloses:
The method of performing quality review for a process in a distributed manner of claim 35, wherein the configuration rules in the rules database define logic associated with one or more exceptions and define the manner in which each plug-in module processes data from an external data source to detect the existence of an exception in the process (Duca ‘765 – see par 49 - In order to support the generation of notifications related to a process control and automation system, the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems. see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications; See par 81-82, FIG. 5A - The notification configuration service 534 stores notification-specific data, such as the event troll's frequency. Also, for user-interested events where mobile users have defined rules for notifications, the notification configuration service 534 is responsible for translating those rules into event component-specific and notification component-specific data).

Concerning claim 38, Duca in combination with Maturana discloses:
The method of performing quality review for a process in a distributed manner of claim 35, wherein the configuration rules in the rules database define the format of the data to be provided to the plug-in modules from an external data source (Duca par 72 - The event detection unit 402 could also receive the information from plug-ins or other data collection components in or associated with the process control systems or applications 314 at specified intervals, in response to triggering events, or at other times. The events here could represent all events generated by the process control systems or applications 314 or only a subset of events generated by the process control systems or applications 314 (such as only certain types of events). The event detection unit 402 processes the information and outputs information identifying the events, such as in a standard format, to the mobile notification unit 404.).
It would have been obvious to combine Duca ‘335 and Maturana for the same reasons as discussed with regards to claim 11 and claim 19 (Maturana par 61 discloses converting industrial data into different formats as required by a cloud-based analysis application; see also par 71 – deliver to cloud storage and client devices in defined format; par 80 – notification has required “format”).

Concerning claim 39, Duca in combination with Maturana discloses:
The method of performing quality review for a process in a distributed manner of claim 35, wherein the configuration rules in the rules database define the types of data to be provided to the plug-in modules from an external data source (Duca par 78 – applications can have subscribers register interest for events, and include filtering characteristics like “event types, contents, and sources”).
It would have been obvious to combine Duca ‘335 and Maturana for the same reasons as discussed with regards to claim 11 and claim 19 (Maturana par 61 discloses converting industrial data into different formats as required by a cloud-based analysis application; see also par 77 behavior for respective data types; par 80 – notification for personnel lists for different “types” of actionable situations or conditions).

Concerning claim 41, Duca in combination with Maturana discloses:
The method of performing quality review for a process in a distributed manner of claim 31, wherein creating one or more plug-in modules to be executed on different processors in different devices associated with the process includes storing an identity of and exception record device to which the one or more of the plug-in modules communicates indications of exceptions detected by the one or more plug-in modules (as stated in 112a rejection above, the only support that satisfies written description is for “exception record database” Duca – See par 68 – For example, an end-user device 150 can receive and present a listing of notifications for a particular mobile user 304, where the listing identifies the notification messages, their associated identifiers; See par 86 - Each notification 602 includes various details about an event, such as a name and severity of the event, a time of the notification, and comments about the event. As shown in this example, the notifications 602 are grouped into different categories, although other categories or arrangements could be used. The graphical user interface 600 also includes various controls 604, such as controls for viewing all notifications, flagged notifications, or closed notifications and controls for changing the viewing arrangement.)

Concerning claim 43, Duca in combination with Maturana discloses:
The method of performing quality review for a process in a distributed manner of claim 31, wherein creating the one or more plug-in modules to be executed on different processors in different devices includes creating some of the one or more of the plug-in modules in a mobile phone (Duca – See par 50 – detection component can be implemented by creation and configuration of plug-in that has knowledge on how to retrieve data from one or more source systems; multiple data access plug-ins could be used; See par 63, FIG. 3 - In some embodiments, rules can be defined for different roles, and associations of users to those roles can be used to identify the mobile users 304 who receive notifications for those roles; see par 80 – See FIG. 4, FIG. 5A - the mobile services unit 406 provides notifications to the end-user devices 150, exchanges data (such as annotations) with the end-user devices 150, and supports the execution of various commands invoked by the end-user devices 150. Annotations (such as system- or user-generated annotations) can be stored in an annotation store 526. To support this, a notification context configuration unit 428 (528 in FIG. 5a) can be used to configure related information pertaining to an asset. For example, the notification context configuration unit 428 can receive an asset list from the plug-in 512 and a tag list from the plug-in 514 via the DAS 516. Users can map which tags related to specific assets, and that information can be placed in a notification context store 530. When an event is raised for an asset, the mobile services unit 406 can use the information in the notification context store 530 to identify what additional contextual information should be provided to the end-user device(s) 150).

Claims 20, 29, 30, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Duca ‘765 (US 2016/0334765) and Maturana (US 2014/0047107), as applied above, and further in view of Puleston (US 2018/0131765).
Concerning claim 20, Duca in combination with Maturana discloses:
The quality review system of claim 11, wherein one of the one or more plug-in modules is located… a mobile computer device (Duca par 66 - Once configured and placed into operation, the mobile solution 302 receives information about events from various sources, such as one or more process control systems or applications 314. In other instances, a plug-in or other mechanism can be used with the process control system or application 314 to identify events and transmit information to the mobile solution 302; See FIG. 3 – “mobile solution 302” includes application 314).
It is not explicitly clear if the “plug-in” is located “in” the mobile computer device. 
Puleston discloses the limitations:
The quality review system of claim 11, wherein one of the one or more plug-in modules is located “in” a mobile computer device (Puleston – See par 47 - In embodiments, such a plug-in 5881 may work with a local database, such as one that can be stored on an iPad™ or similar mobile device, that may store asset definitions, documents/images, asset updates, and the like in local storage of the mobile device, such as to allow local usage of the platform features according to a defined process and other specifications for a given deployment).
Duca ‘765 and Maturana and Puleston are analogous art as they are directed to configuring events in industrial process data (See Duca ‘765 Abstract; Maturana Abstract; See Puleston – see par 140 – workflow for industrial environments, manufacturing; handling of items, manufacturing line workflows; see par 101, 151 – temperature/process compliance and alert notification). Duca ‘765 discloses having process control systems for a mobile solution with a plugin (See par 66, FIG. 3), but Duca ‘765 does not explicitly state it is “in” the mobile device. Puleston improves upon Duca ‘765 and Maturana by explicitly disclosing that the plug-in can be stored in a mobile device for local usage features (See par 47). One of ordinary skill in the art would be motivated to further include explicitly using a local embodiment on the mobile device to improve the access of Duca ‘765 to the plugin so that a network connection is not always needed. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of configuring notifications from industrial process data in Duca to further explicitly define content for notifications in a database as disclosed in Maturana and further locally store the plugin in the mobile device, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
	Claims 29 and 30 recite similar limitations and are rejected for the same reasons.

Concerning claim 42, Duca in combination with Maturana discloses:
The method of performing quality review for a process in a distributed manner of claim 31, wherein creating the one or more plug-in modules to be executed on different processors in different devices includes creating one of the one or more of the plug-in modules… a mobile computer device (Duca par 66 - Once configured and placed into operation, the mobile solution 302 receives information about events from various sources, such as one or more process control systems or applications 314. In other instances, a plug-in or other mechanism can be used with the process control system or application 314 to identify events and transmit information to the mobile solution 302; See FIG. 3 – “mobile solution 302” includes application 314).
It is not explicitly clear if the “plug-in” is located “in” the mobile computer device. 
Puleston discloses the limitations:
The quality review system of claim 11, wherein one of the one or more plug-in modules is located “in” a mobile computer device (Puleston – See par 47 - In embodiments, such a plug-in 5881 may work with a local database, such as one that can be stored on an iPad™ or similar mobile device, that may store asset definitions, documents/images, asset updates, and the like in local storage of the mobile device, such as to allow local usage of the platform features according to a defined process and other specifications for a given deployment).
It would have been obvious to combine Duca ‘335 and Maturana and Puleston for the same reasons as discussed with regards to claim 20.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Duca ‘765 (US 2016/0334765) and Maturana (US 2014/0047107), as applied above, and further in view of Nakagawa (US 2016/0070246).
Concerning claim 40, Duca discloses using plugins 512-514 to fetch data such as from a plant historian (See par 76-77). Duca and Maturana do not explicitly disclose the limitations.
Nakagawa discloses the limitations:
The method of performing quality review for a process in a distributed manner of claim 31, further including destroying one or more plug-in modules during or after operation of the process (Nakagawa par 40 - In the plant (such as a factory) PL, the monitoring control device 100 monitors process data (a measurement value) of a device 30 in the plant PL according to a programmable host 130, and calculates the process data according to a control program (a control algorithm) included in the host 130 to generate and transmit control data (a calculation value) to an external system 20 via a network 60; par 45 - ] The plug-in 120 extends the host 130 that is a program for implementing the main function of the monitoring control device 100. par 49 - A plug-in management unit 132 manages registration and deletion of an installed (attached) plug-in 120.).
Duca ‘765, Maturana, and Nakagawa are analogous art as they are directed to configuring events in industrial process data (See Duca ‘765 Abstract; Maturana Abstract; See Nakagawa par 40). Duca discloses using plugins 512-514 to fetch data such as from a plant historian (See par 76-77). Nakagawa improves upon Duca ‘765 and Maturana by explicitly disclosing that the plug-in can deleted as part of the management of the necessary plugin registrations (See par 49). One of ordinary skill in the art would be motivated to further include explicitly deleting plugins to improve upon the use of one or more plugins in Duca ‘765. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of configuring notifications from industrial process data in Duca to further explicitly define content for notifications in a database as disclosed in Maturana and further delete installed plugins as needed in Nakagawa, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-31, 33-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-27 of copending Application No. 17/072,778 in view of art applied in the 103 above (Duca ‘765 (US 2016/0334765) and Maturana (US 2014/0047107); Puleston (US 2018/0131765); Nakagawa (US 2016/0070246)). The claims presented here are almost the same – claim 11 in ‘778 also has configuration, rules, interface, configuration application. The application ‘778 is broader in that it does not recite “plug-in” modules. The differences in claim language are made obvious in light of the prior art rejections made in the 103 rejection above.
Claims 11-31, 33-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-43 of copending Application No. 17/063,418 in view of art applied in the 103 above (Duca ‘765 (US 2016/0334765) and Maturana (US 2014/0047107); Puleston (US 2018/0131765); Nakagawa (US 2016/0070246)). The claims presented here are almost the same – claim 31 in ‘418 also has configuration, rules, interface, defining the exceptions from the process data. The application ‘418 is broader in that it does not recite “plug-in” modules. The differences in claim language are made obvious in light of the prior art rejections made in the 103 rejection above.
Claims 11-31, 33-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-50, 52-61 of copending Application No. 17/101,829 in view of art applied in the 103 above (Duca ‘765 (US 2016/0334765) and Maturana (US 2014/0047107); Puleston (US 2018/0131765); Nakagawa (US 2016/0070246)). The claims presented here are almost the same – claim 49 in ‘829 also has configuration, rules, interface, defining the exceptions from the process data. The application ‘829 is broader in that it does not recite “plug-in” modules. The differences in claim language are made obvious in light of the prior art rejections made in the 103 rejection above. 
This is a provisional nonstatutory double patenting rejection.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Response to Arguments
Applicant's arguments filed 8/18/22 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
Applicant argues they will not respond to the double patenting with a possible terminal disclaimer until Applications in the family are allowed. Thus, the double patenting rejections still remain.
With regards to 103, Applicant argues Duca does not disclose claim 11 limitation of “wherein the configuration application accesses a set of rules in the rules database and provides the accessed set of rules to be used by one of the plug-in modules to the one of the plug-in modules as part of the configuration of the one of the plug-in modules, and wherein the execution engine of the one of the plug-in modules includes an exception engine that processes the data messages from the external data source using the set of rules to determine if an exception exists as defined by any of the set of rules”. Remarks, page 10-11. In response, Examiner respectfully disagrees. Applicant first argues that Duca paragraph 75 does not have rules in the database 506 or service 508 because rules/logic from paragraph 49, 63, 81-82 of Duca are not in 506 or 508. Examiner disagrees. Paragraph 49 discloses notification server 144 users rules. Paragraph 62 of Duca explains that 302 implements notification server 144. Thus, when paragraph 63 explains the rules are used for notifications on events, that is still involved in FIG.3 . Then, paragraph 71 explains that each of 400-406 could be implemented by the notification server 144. Paragraph 71 explains that units 402-406 of FIG. 4, 400 “denote different functional units of the mobile solution 302” and FIG. 5A (cited in paragraph 80) is a system model 400. 

    PNG
    media_image2.png
    515
    701
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    512
    743
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    708
    505
    media_image4.png
    Greyscale
Then, in paragraphs 81-82, it explains modules in 400 and that the “configurations can be stored for use by the event processes in the application or system 314 and by the mobile notification unit 404.” Furthermore, paragraph 75 explains that the modules there are examples of system model 400 and process control system or application 314. Thus, the “rules/logic” from the various paragraphs are explained by Duca as being inter-related. In addition, paragraphs 77 and 82 are newly cited and refer to the rules or logic. Applicant’s arguments are not persuasive and/or moot over the revised rejections.
Applicant then argues Duca’s conditions/exceptions/rules/logic do not use a “plug-in module” citing Duca paragraphs 66, 76. Remarks, page 12. In response, Examiner respectfully disagrees. First, the claim states that there are rules stored, and the configuration accesses the rules. The first limitation cites to Duca paragraph 49 “configurable queries” for the rules. The revised rejection includes citing to paragraph 50 that there can multiple plug-ins and that the configuration of the plug-in has knowledge on how to retrieve data. Thus, the data access services 516 is a module that includes plugin(s) according to paragraph 76 and also receives configuration information from plugins 512, 514 and other sources in FIG. 3 (304, 306) to receive the “configuration.” Moreover, it is not persuasive to argue the modules are integral/unified/separable and somehow nonobviousness in light of Applicant’s disclosure. To any extent applicant is arguing the number of modules as “plug-in”: Duca ‘765 states at the beginning of the sentence in paragraph 76 that the plug-in 512 “could be configured in a single instance of a DAS 516” (“Data access services”) discloses the limitations and is illustrative that various modules can be considered one module. FIG. 3, par 62 of Duca are cited as the “mobile solution 302” receives configurations from people. See MPEP 2144.04(V) – making integral – here just choosing the number of modules [which appears to be one of  Applicant’s arguments] is not a persuasive nonobvious argument; MPEP 2144.04(V) discusses Schnek v. Norton, but arguing would not be persuasive here since there is no discussion or explanation in Applicant’s disclosure as to need/criticality/importance of “one”/many modules.
Applicant argues Duca does not disclose “wherein the execution engine of the one of the plug-in modules includes an exception engine that processes the data messages from the external data source using the set of rules to determine if an exception exists as defined by any of the set of rules”. Remarks, page 13-15. In response, Examiner respectfully disagrees. Applicant first argues that “plug-in 512 is not provided with rules to perform such an analysis” because it “obtains” the events, but it is not the module that “determine whether an exception exists.” Examiner disagrees. The revised rejection points to paragraph 66 where it states a plugin can be used to identify events. Duca ‘765 states in paragraph 76 - There could be multiple instances of the plug-in 512, such as one for each archiver and analyzer 504.” FIG. 5D shows the plug-in 512 for the analyzer 504 processes events and evaluates deviations and outputs events based on filtering conditions (see par 75-76, FIG. 5D). This disclosure (par 66, 75-76, FIG. 5D) makes the limitations obvious still and Applicants arguments are not persuasive.
Examiner appreciates Applicant’s explanation for the claimed embodiments’ support in paragraphs 71, 73, 76-77 where plug-ins in paragraph 76 “perform exception detection.” This does clarify the record as well.
The remaining claims are argued for the same reasons. These are not persuasive for the same reason as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619